Interim Decision #2096

MATTER OF HERRERA

In Visa Petition Proceedings
A-19086022
Decided by Board September 13, 1971
(1) For the purpose of establishing U.S. citizenship in visa petition proceedings, petitioner's delayed Texas birth certificate, standing alone, does not
amount to a "birth certificate" within the contemplation of 8 CFR
204.2(a) (1). Even though petitioner's delayed birth certificate may be
treated as prima facie evidence of the facts it relates, those facts have
been rebutted by contradictory documentary evidence in the form of the
1910 census record. Further, the delayed certificate was issued on the
basis of affidavits of 2 persons, one of whom was only 3 years old at time
of petitioner's alleged birth and therefore, unlikely to have personal
knowledge of the facts of birth; the basis of knowledge of the other affiant is not reflected.
(2) Since the 2 baptismal records submitted by petitioner in support of his
visa petition to accord his wife immediate relative status relate to a baptism which took place more than 2 months after birth, they do not satisfy
the documentary requirement of 8 CFR 204.2(a) (1).
ON BEHALF OF PETITIONER:

Pro se

The petitioner filed a petition to obtain immediate relative
status for his spouse under section 201 (b) of the Immigration
and Nationality Act. The District Director denied the application
in an order dated January 19, 1971 on the ground that the petitioner was not a United States citizen. The petitioner appealed
from that order. This Board, in our order dated March 19, 1971,
remanded the matter for the reception of additional evidence and
to obtain translations of evidence already in the record.
After receiving additional evidence and securing the translations referred to, the District Director again denied the petition
for the same reason as before. The District Director certified the
matter to this Board pursuant to our order of March 19, 1971, in
which we directed certification in the event the petition were denied, since we had made no ruling on the merits of the appeal.
We will affirm the order of the District Director.
755

Interim Decision #2096
The petitioner, Mariano Herrera-Rendon, Jr., has submitted an
immediate relative petition on behalf of his wife, whom he married on June 26, 1968. The validity of the marriage is not in
issue. The beneficiary, a native and citizen of Mexico, is eligible
for classification as an immediate relative, provided the petitioner
is a citizen of the United States.
As evidence of United States citizenship the petitioner submitted a delayed Texas birth certificate. The main issue in this case
is whether the delayed Texas birth certificate, along with the
other evidence presented, supports the claim of birth in the
United States.
The procedure for granting immediate relative status to a
spouse is set forth in section 204 (a) of the Immigration and Nationality Act, which states: "The petition shall be in such form as
the Attorney General may be regulations prescribe and shall contain such information and be supported by such documentary evidence as the Attorney General may require."
The implementing regulation, 8 CFR 204.2 (a), states that an
immediate relative petition filed by a United States citizen whose
7,itizenship is based upon birth in the United States must be ac;ompanied by (a) his birth certificate, or (b) if his birth certifiate is unobtainable, a copy of his baptismal certificate under seal
•f the church, showing his place of birth and a date of baptism
ccurring within two months after birth, or (c) if his birth or
aptismal certificate cannot be obtained, affidavits of two United
tates citizens who have personal knowledge of his birth in the
united States.
The petitioner submitted a delayed birth certificate showing
rth in San Juan, Texas on June 8, 1910. This record of birth
as filed February 21, 1955, 45 years after the birth. It was ised on the basis of affidavits executed by Guadalupe Herreramdon and Maria de Jesus Cordova Garza. The record indicates
at Guadalupe Herrera-Rendon, who is the older brother of the
titioner, was three years old at the time of petitioner's birth.
Contradicting the claim of birth in the United States is the reed of the 1910 census for Cameron County, Texas, which lists
petitioner as six months old on April 15, 1910, and notes that
was born in Mexico.
The petitioner also submitted a baptismal certificate, apparly made from contemporaneous entries in the parochial aryes of the Parish of Sanctuary, Matamoros, Mexico, showing
baptism on January 26, 1910. It indicated birth "in the ranch
San Juan' on the 8th day of November 1909 .. ."
,

756

Interim Decision #2096
The file also contains another certificate relating to baptism,
this one from another parish, the Parish of Our Lady of Refuge,
also in Matamoros, based upon affidavits by the petitioner's
mother and Maria de Jesus Cordoba dated January 19, 1955. This
certificate asserts the petitioner was baptized January 26, 1910,
not at the San Juan ranch, but at the Palangana ranch in San
Juan, Texas. In effect, it is a delayed baptismal certificate, secured at approximately the same time as the delayed birth certificate.
The petitioner, in his statement of April 16, 1970, said that
there is a San Juan ranch adjacent to the Palangana ranch in the
jurisdiction of Matamoros, Tamaulipas, Mexico.
In Mah Toi v. Brownell, 219 F.2d 642 (9 Cir., 1955), cert. denied 350 U.S. 823, a case involving a proceeding for the declaration of United States nationality, the court held that a California
court order establishing birth in the United States was merely
prima facie evidence and that presumptions arising from such evidence are rebuttable, not conclusive. The same rule was applied
in the following cases involving delayed evidence of birth:
Casares-Moreno v. United States, 226 F.2d 873 (9 Cir., 1955),
a criminal case; Louie Hoy Gay v. Dulles, 248 F.2d 421 (9 Cir.,
1955); and Liacakos v. Kennedy, 195 F. Supp. 630 (D. D.C.,
1961), deportation matters. We applied the rule in a deportation
proceeding, Matter of Lugo-Guadiana, 12 I. & N. Dec. 726 (BIA,
1968).
As the court did in the Mah Toi case, supra, we look behind the
instrument itself and consider the supporting matter upon which
it was issued. In the present case we note that one of the signers
of a supporting affidavit was only three years old at the time of
the alleged birth and, therefore, was not likely to have personal
knowledge of the facts of birth. The basis of knowledge of the
other affiant is not given.
The petitioner, then, has not come forth with documentary evidence that meets the requirements of any one of the three subsections of 8 CFR 204.2(a). That is, his delayed birth certificate,
standing alone, does not amount to a "birth certificate" within
the contemplation of the first subsection; the two baptismal records submitted do not satisfy the second subsection, since they
relate to a baptism which took place five, rather than two months
after birth; and the petitioner has not submitted the two affidavits of United States citizens with knowledge of the facts of birth
as required by the third subsection.
757

Interim Decision #2096
Even aside from his failure to comply with 8 CFR 204.2 (a),
our appraisal of all the evidence leads to the conclusion that the
petitioner has not met his burden of establishing eligibility for the
benefit he seeks, Matter of Brantigan, 11 I. & N. Dec. 493 (BIA,
1966). That is, even though the delayed Texas birth certificate
may be treated as prima facie evidence of the facts it relates, we
find that those facts have been rebutted by contradictory documentary evidence in the form of the 1910 census record. Moreover, the delayed Texas birth certificate, along with the simultaneous delayed Mexican baptismal record, appears to be part of a
scheme to deceive the immigration authorities.
We accordingly agree with the District Director's conclusion
that the United States birth of the petitioner has not been established. Because the petitioner has failed to establish that he is a
United States citizen, his petition for immediate relative status
for his wife must be denied. The following order will therefore be
entered.
ORDER: We affirm the decision of the District Director and
dismiss the petitioner's appeal.

758

